IN THE COURT OF APPEALS OF MARYLAND

In the Matter of * Misc. Docket (Subtitle CJD)
JUDGE LYNN STEWART MAYS, *
Commission on Judicial Disabilities
CJD 2012-121 and CJD 2013-033 * No. 1, September Term, 2014
>l< >l< >l< >l<
CONSENT ORDER

Upon consideration of the Agreement for Discipline by Consent ﬁled in the above entitled
matter in accordance with Maryland Rule 16—808(l), it is this 21st day of October 2014:

ORDERED, by the Court of Appeals of Maryland, that the Agreement for Discipline by
Consent be, and it is hereby, approved; and it is further '

ORDERED, that the Agreement for Discipline by Consent shall be made public; and it is
further

ORDERED, that Judge Stewart Mays shall be suspended without pay for a period of ﬁve
(5) consecutive work days to be completed within thirty (30) days of October 21, 2014, and to an
overall suspension of thirty (30) days with the remaining twenty-ﬁve (25) days being stayed based

upon her successful completion of a two (2) year period of probation with the Commission.

/s/ Mary Ellen Barbera
Chief Judge

* Judge Watts did not participate in this matter.